Exhibit 10.38

 

LOAN NUMBER   LOAN NAME   ACCT. NUMBER   NOTE DATE   INITIALS   RF Monolithics,
Inc.     04/13/09   PB NOTE AMOUNT   INDEX (w/Margin)   FLOOR RATE   MATURITY
DATE   LOAN PURPOSE $900,000.00   Wall Street Journal   6.5%   04/23/14  
Commercial   Prime plus 1%      

Creditor Use Only

COMMERCIAL LOAN AGREEMENT

(Commercial – Single Advance)

DATE AND PARTIES. The date of this Commercial Loan Agreement (this “Agreement”)
is April 13, 2009. The parties and their addresses are as follows:

 

LENDER:   

VIEWPOINT BANK,

a federal savings bank

1201 W. 15th St., MSC 210

Plano, Texas 75075

BORROWER:   

RF MONOLITHICS, INC.,

a Delaware corporation

4441 Sigma Road

Dallas, Texas 75244

1. DEFINITIONS. For the purposes of this Agreement, the following terms shall
have the meanings set forth hereinbelow:

A. Accounting Terms. Any accounting terms that are not specifically defined in
this Agreement will have their customary meanings under generally accepted
accounting principles.

B. “Insiders”. “Insiders” means and includes those defined as insiders by the
United States Bankruptcy Code, as amended, or, to the extent left undefined,
include, without limitation, any officer, director or any immediate family
member of any of the foregoing, or any person or entity which, directly or
indirectly, controls, is controlled by or is under common control with Borrower.

 

Page 1



--------------------------------------------------------------------------------

C. “Loan Documents”. “Loan Documents” means this Agreement and all other
documents evidencing, securing or pertaining in any way to this Agreement and
the Loan.

D. “Loan”. “Loan” means the lending transaction evidenced in part by this
Agreement, including obligations and duties arising from the terms of the Loan
Documents.

E. Property. “Property” means all property, real, personal or mixed, that
secures the payment and performance of the Loan and the Loan Documents.

2. SINGLE ADVANCE. In accordance with the terms of this Agreement and the other
Loan Documents, Borrower will provide Lender with a promissory note in the
amount of $900,000.00. Borrower will receive the funds from the Loan in one
advance. No additional advances are contemplated, except those made to protect
and preserve Lender’s interests as provided in this Agreement or in any of the
other Loan Documents.

3. MATURITY DATE. Borrower agrees to fully repay the Loan by April 23, 2014.

4. WARRANTIES AND REPRESENTATIONS. Borrower makes the following warranties and
representations to Lender which will continue as long as the Loan is in effect,
except when this Agreement provides otherwise.

A. Power. Borrower is duly organized, validly existing and in good standing in
all jurisdictions in which Borrower operates. Borrower has the power and
authority to enter into the Loan and to carry on Borrower’s business and
activities as now being conducted and, as applicable, Borrower is qualified to
do so in each jurisdiction in which Borrower operates.

B. Authority. The execution, delivery and performance of the Loan and the duties
and obligations evidenced by the Loan Documents are within Borrower’s powers,
have been duly authorized, have received all necessary governmental approval,
will not violate any provision of law or order of court or governmental agency,
and will not violate any agreement to which Borrower is a party or to which
Borrower or any of Borrower’s property is subject.

C. Name and Place of Business. Borrower has not changed Borrower’s name or
principal place of business within the last ten years and has not used any other
trade or fictitious name. Without Lender’s prior written consent, Borrower does
not and will not use any other name and will preserve Borrower’s existing name,
trade names and franchises.

D. Hazardous Substances. No Hazardous Substances, underground tanks, private
dumps or open wells are currently located at, on, in, under or about the
Property.

 

Page 2



--------------------------------------------------------------------------------

E. Use of Property. After diligent inquiry, Borrower does not know or have
reason to know that any Hazardous Substance has been discharged, leached or
disposed of, in violation of any Environmental Law, from the Property onto, over
or into any other property, or from any other property onto, over or into the
Property which has not been remediated in accordance with all applicable
Environmental Laws.

F. Environmental Laws. Borrower has no knowledge or reason to believe that there
is any pending or threatened investigation, claim, judgment or order, violation,
lien or other notice under any Environmental Law that concerns Borrower or the
Property. The Property and all activities on the Property are in full compliance
with all Environmental Laws.

G. Loan Purpose. The purpose of the Loan is to refinance commercial real estate.

H. No Other Liens. Borrower owns or leases all property that Borrower needs to
conduct Borrower’s business and activities. Borrower has good and marketable
title to all property that Borrower owns or leases. The Property is free and
clear of all liens, security interests, encumbrances and other adverse claims
and interests, except those to Lender or those disclosed to and consented to by
Lender in writing.

I. Compliance With Laws. Borrower is not violating any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or Borrower’s property,
except for those which Borrower is challenging in good faith through proper
proceedings after providing adequate reserves to fully pay the claim should
Borrower lose the challenge.

J. Legal Dispute. Except as disclosed on attached Schedule 1 (which is
incorporated by reference for all purposes), there are no pending or threatened
lawsuits, arbitrations or other proceedings against Borrower or Borrower’s
property that singly or together may materially and adversely affect Borrower’s
property, operations, financial condition or business.

K. Adverse Agreements. Except as disclosed on attached Schedule 1, Borrower is
not a party to, nor is Borrower bound by, any agreement that is now or is likely
to become materially adverse to Borrower’s business, the Property or Borrower’s
operations.

L. Other Claims. There are no outstanding claims or rights that would conflict
with the execution, delivery or performance by Borrower of the terms and
conditions of this Agreement or the other Loan Documents. Except as disclosed on
attached Schedule 1, no outstanding claims or rights exist that may result in a
lien on the Property, the Property’s proceeds and the proceeds of proceeds,
except liens that were disclosed to and agreed to by Lender in writing.

M. Solvency. Borrower is able to pay Borrower’s debts as they mature. Borrower’s
assets exceed Borrower’s liabilities. Borrower has sufficient capital for
Borrower’s current and planned business and other activities. Borrower will not
become insolvent by the execution or performance of the Loan Documents.

 

Page 3



--------------------------------------------------------------------------------

5. FINANCIAL STATEMENTS. Borrower will prepare and maintain Borrower’s financial
records using consistently applied generally accepted accounting principles then
in effect. Borrower will provide Lender with financial information in a form
that Lender accepts and under the following terms.

A. Certification. Borrower represents and warrants that any financial statements
that Borrower provides Lender fairly represents Borrower’s financial condition
for the stated periods, is current, complete, true and accurate in all material
respects, includes all of Borrower’s direct or contingent liabilities and there
has been no material adverse change in Borrower’s financial condition,
operations or business since the date the financial information was prepared.

B. Frequency. In addition to the financial statements provided to Lender prior
to closing, Borrower will provide Lender with current financial statements on an
annual basis, or as otherwise requested by Lender, until Borrower has performed
all of Borrower’s obligations under the Loan and Lender terminates the Loan in
writing.

C. SEC Reports. Borrower will provide Lender with true and correct copies of all
reports, notices or statements that Borrower provides to the Securities and
Exchange Commission, any securities exchange or Borrower’s stockholders, owners
or the holders of any material indebtedness as soon as available or at least
within ten days after issuance.

D. Requested Information. Borrower will provide Lender with any other
information about Borrower’s operations, financial affairs and condition as soon
as practicable and in any event within 60 days after Lender’s request.

6. COVENANTS. Until the Loan and all related debts, liabilities and obligations
are paid and discharged, Borrower will comply with the following terms, unless
Lender waives compliance in writing.

A. Participation. Borrower consents to Lender participating or syndicating the
Loan and sharing any information that Lender decides is necessary about Borrower
and the Loan with the other participants or syndicators.

B. Inspection. Following Lender’s written request, Borrower will immediately pay
for all one-time and recurring out-of-pocket costs that are related to the
inspection of Borrower’s records, business or the Property. Upon reasonable
notice, Borrower will permit Lender or Lender’s agents to enter any of
Borrower’s premises and any location where the Property is located during
regular business hours to do the following:

(1) Lender may inspect, audit, check, review and obtain copies from Borrower’s
books, records, journals, orders, receipts and any correspondence and other
business related data.

 

Page 4



--------------------------------------------------------------------------------

(2) Lender may discuss Borrower’s affairs, finances and business with anyone who
provides Lender with evidence that they are a creditor of Borrower, the
sufficiency of which will be subject to Lender’s sole discretion.

(3) Lender may inspect the Property, audit for the use and disposition of the
Property’s proceeds and proceeds of proceeds, or do whatever Lender decides is
necessary to preserve and protect the Property and Lender’s interest in the
Property.

After prior notice to Borrower, Lender may discuss Borrower’s financial
condition and business operations with Borrower’s independent accountants, if
any, or Borrower’s chief financial officer, and Borrower may be present during
these discussions. As long as the Loan is outstanding, Borrower will direct all
of Borrower’s accountants and auditors to permit Lender to examine Borrower’s
records and to make copies of these records. Lender will use Lender’s best
efforts to maintain the confidentiality of the information Lender or Lender’s
agents obtain, except Lender may provide Lender’s regulator, if any, with
required information about Borrower’s financial condition, operation and
business or that of Borrower’s parent, subsidiaries or affiliates.

C. Business Requirements. Borrower will preserve and maintain Borrower’s present
existence and good standing in the jurisdiction where Borrower is organized and
all of Borrower’s rights, privileges and franchises. Borrower will do all that
is needed or required to continue Borrower’s business or activities as presently
conducted by obtaining licenses, permits and bonds everywhere Borrower engages
in business or activities or owns or leases Borrower’s property. Borrower will
obtain Lender’s prior written consent before Borrower ceases Borrower’s business
or before Borrower engage in any new line of business that is materially
different from Borrower’s present business.

D. Compliance with Laws. Borrower will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or Borrower’s property,
except for those which Borrower challenge in good faith through proper
proceedings after providing adequate reserves to fully pay the claim should
Borrower lose. Laws include, without limitation, the Federal Fair Labor
Standards Act requirements for producing goods, the federal Employee Retirement
Income Security Act of 1974’s requirements for the establishment, funding and
management of qualified deferred compensation plans for employees, health and
safety laws, environmental laws, tax laws, licensing and permit laws. On
Lender’s request, Borrower will provide Lender with written evidence that
Borrower has fully and timely paid Borrower’s taxes, assessments and other
governmental charges levied or imposed on Borrower, Borrower’s income or profits
and Borrower’s property. Taxes include, without limitation, sales taxes, use
taxes, personal property taxes, documentary stamp taxes, recordation taxes,
franchise taxes, income

 

Page 5



--------------------------------------------------------------------------------

taxes, withholding taxes, FICA taxes and unemployment taxes. Borrower will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.

E. New Organizations. Borrower will obtain Lender’s written consent (which
consent shall not be unreasonably withheld) before organizing, merging into or
consolidating with an entity, acquiring all or substantially all of the assets
of another, materially changing the legal structure, management, ownership or
financial condition, or effecting or entering into a domestication, conversion
or interest exchange.

F. Dealings with Insiders. Borrower will not purchase, acquire or lease any
property or services from, or sell, provide or lease any property or services
to, or permit any outstanding loans or credit extensions to, or otherwise deal
with, any Insiders except as required under contracts existing at the time
Borrower applied for the Loan and approved by Lender, equity compensation
transactions consistent with past practice, or as this Agreement otherwise
permits. Borrower will not change or breach these contracts existing at Loan
application so as to cause an acceleration of or an increase in any payments
due.

G. Other Debts. Borrower will pay when due and all other debts owed or
guaranteed by Borrower and will faithfully perform or comply with all the
conditions and obligations imposed on Borrower concerning the debt or guaranty.

H. Other Liabilities. Borrower will not incur, assume or permit any debt
evidenced by notes, bonds or similar obligations secured by a lien on the
Property except subordinated in payment to Lender on conditions and terms
acceptable to Lender.

I. Notice to Lender. Borrower will promptly notify Lender of any material change
in Borrower’s financial condition, of the occurrence of a default under the
terms of this Agreement or any other Loan Document, or a default by Borrower
under any agreement between Borrower and any third party which materially and
adversely affects Borrower’s property, operations, financial condition or
business.

J. Certification of No Default. On Lender’s request, Borrower’s chief financial
officer or Borrower’s independent accountant will provide Lender with a written
certification that, to the best of their knowledge, no event of default exists
under the terms of this Agreement or the other Loan Documents, and that there
exists no other action, condition or event which, with the giving of notice or
lapse of time or both, would constitute a default. As requested, Borrower’s
chief financial officer or Borrower’s independent accountant will also provide
Lender with computations demonstrating compliance with any financial covenants
and ratios contained in this Agreement. If an action, condition or event of
default does exist, the certificate must accurately and fully disclose the
extent and nature of this action, condition or event and state what must be done
to correct it. Lender acknowledges the disclosures regarding certain outstanding
defaults described on attached Schedule 1.

 

Page 6



--------------------------------------------------------------------------------

K. Use of Loan Proceeds. Borrower will not permit the loan proceeds to be used
to purchase, carry, reduce or retire any loan originally incurred to purchase or
carry any margin stock or otherwise cause the Loan to violate Federal Reserve
Board Regulations U or X, or Section 8 of the Securities and Exchange Act of
1934 and its regulations, as amended.

L. Disposition of Assets. Without Lender’s prior written consent or as the Loan
Documents permit, Borrower will not sell, lease, assign, transfer, dispose of or
otherwise distribute all or substantially all of Borrower’s assets to any person
other than in the ordinary course of business for the assets’ depreciated book
value or more.

M. No Other Liens. Borrower will not create, permit or suffer any lien or
encumbrance upon the Property for or by anyone, other than Lender, except for
nonconsensual liens imposed by law arising out of the ordinary course of
business on obligations that are not overdue or which Borrower is contesting in
good faith after making appropriate reserves, or any other liens specifically
agreed to by Lender in writing.

N. Guaranties. Except as disclosed on attached Schedule 1, Borrower will not
guaranty or become liable in any way as surety, endorser (other than as endorser
of negotiable instruments in the ordinary course of business) or accommodation
endorser or otherwise for the debt or obligations of any other person or entity,
except to Lender or as Lender otherwise specifically agree in writing.

O. No Default under Other Agreements. Except as disclosed on attached
Schedule 1, Borrower will not allow to occur, or to continue unremedied, any
act, event or condition which constitutes a default or which, with the passage
of time or giving of notice, or both, would constitute a default under any
agreement, document, instrument or undertaking to which Borrower is a party or
by which Borrower may be bound.

P. Legal Disputes. Borrower will promptly notify Lender in writing of any
threatened or pending lawsuit, arbitration or other proceeding against Borrower
or any of Borrower’s property not identified in Borrower’s financial statements
or filings with the SEC that are provided to Lender, that singly or together
with other proceedings may materially and adversely affect Borrower’s property,
operations, financial condition or business. Borrower will use Borrower’s best
efforts to bring about a favorable and speedy result of any of these lawsuits,
arbitrations or other proceedings.

Q. Other Notices. Borrower will immediately provide Lender with any information
that may materially and adversely affect Borrower’s ability to perform this
Agreement and of its anticipated effect.

 

Page 7



--------------------------------------------------------------------------------

R. No Change in Capital. Borrower will not release, redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of Borrower’s capital stock or
other equity security.

S. Loan Obligations. Borrower will make full and timely payment of all principal
and interest obligations and comply with the other terms and agreements
contained in this Agreement and in the other Loan Documents.

T. Insurance. Borrower will obtain and maintain insurance on the Property with
insurers in amounts and coverages that are acceptable to Lender and customary
with industry practice. This may include, without limitation, insurance policies
for public liability, fire, hazard and extended risk, workers’ compensation and,
at Lender’s request, business interruption insurance. At Lender’s request,
Borrower will deliver to Lender certified copies of all of these insurance
policies, binders or certificates. Borrower will obtain and maintain a mortgagee
or lender loss payee endorsement for Lender when these endorsements are
available. Borrower will immediately notify Lender of cancellation or
termination of insurance. Borrower will require all insurance policies on the
Property to provide Lender with at least ten days prior written notice to Lender
of cancellation or modification. Borrower consents to Lender using or disclosing
information relative to any contract of insurance required by the Loan for the
purpose of replacing this insurance. Borrower also authorizes Borrower’s insurer
and Lender to exchange all relevant information related to any contract of
insurance on the Property required by any of the Loan Documents.

U. Property Maintenance. Borrower will keep all tangible and intangible property
that Borrower consider necessary or useful in Borrower’s business in good
working condition by making all needed repairs, replacements and improvements
and by making all rental, lease or other payments due on this property.

V. Property Loss. Borrower will immediately notify Lender, and the insurance
company when appropriate, of any material casualty, loss or depreciation to the
Property or to Borrower’s other property that affects Borrower’s business.

W. Reserves. Lender may set aside and reserve Loan proceeds for Loan interest,
fees and expenses, taxes and insurance. Borrower grants Lender a security
interest in the reserves. No interest will accrue on any reserve Loan proceeds.
Disbursement of reserves is disbursement of the Loan’s proceeds. At Borrower’s
request, Lender will disburse the reserves for the purpose they were set aside
for, as long as Borrower is not in default under this Agreement. Lender may
directly pay these reserved items, reimburse Borrower for payments Borrower made
or reduce the reserves and increase the Loan proceeds available for
disbursement.

X. Additional Costs/Fees. Borrower will pay all filing and recording costs and
fees, including any recordation, documentary or transfer taxes or stamps, that
are required to be paid with respect to the Loan and any Loan Documents.
Borrower will pay or reimburse Lender for all reasonable attorneys’ fees
incurred by Lender in negotiating or documenting the Loan.

 

Page 8



--------------------------------------------------------------------------------

7. INSURANCE.

A. Flood Insurance. Flood insurance is not required at this time. It may be
required in the future should the Property be included in an updated flood plain
map. If required in the future, Borrower may obtain flood insurance from anyone
Borrower wants that is reasonably acceptable to Lender.

8. DEFAULT. Borrower will be in default if any of the following occur:

A. Payments. Borrower fails to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against Borrower or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations Borrower has with Lender.

C. Business Termination. Borrower merges, dissolves, reorganizes or ends
Borrower’s business or existence.

D. Failure to Perform. Borrower fails to perform any condition or to keep any
promise or covenant of this Agreement within ten days after notice of such
failure.

E. Other Documents. A default occurs under the terms of any other Loan Document.

F. Other Agreements. Borrower is in default on any other debt or agreement
Borrower has with Lender.

G. Misrepresentation. Borrower makes any verbal or written statement or provides
any financial information that is materially untrue or inaccurate or conceals a
material fact at the time it is made or provided.

H. Judgment. Borrower fails to satisfy or appeal any judgment against Borrower.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

J. Name Change. Borrower changes Borrower’s name or assumes an additional legal
name without notifying Lender before making such a change.

 

Page 9



--------------------------------------------------------------------------------

K. Property Transfer. Borrower transfers all or substantially all of Borrower’s
money or property.

L. Property Value. Lender determines in good faith that the value of the
Property has declined or is impaired.

M. Material Change. Without first notifying Lender, there is a material adverse
change in Borrower’s business, including ownership, management and financial
conditions.

N. Insecurity. Lender determines in good faith that a material adverse change
has occurred in Borrower’s financial condition from the conditions set forth in
Borrower’s most recent financial statement before the date of this Agreement
with the result that the prospect for payment or performance of the Loan is
materially impaired for any reason.

9. REMEDIES. After Borrower defaults, Lender may at Lender’s option do any one
or more of the following:

A. Acceleration. Lender may make all or any part of the amount owing by the
terms of the Loan immediately due. If Borrower is a debtor in a bankruptcy
petition or in an application filed under Section 5(a)(3) of the Securities
Investor Protection Act, the Loan is automatically accelerated and immediately
due and payable without notice or demand upon filing of the petition or
application.

B. Sources. Lender may use any and all remedies Lender has under state or
federal law or in any Loan Document.

C. Insurance Benefits. Lender may make a claim for any and all insurance
benefits or refunds that may be available on Borrower’s default.

D. Payments Made On Borrower’s Behalf. Amounts advanced on Borrower’s behalf
will be immediately due and may be added to the balance owing under the terms of
the Loan and accrue interest at the highest post-maturity interest rate.

E. Set-Off. Lender may use the right of set-off. This means Lender may set-off
any amount due and payable under the terms of the Loan against any right
Borrower has to receive money from Lender. Borrower’s right to receive money
from Lender includes any deposit or share account balance Borrower has with
Lender, any money owed to Borrower on an item presented to Lender or in Lender’s
possession for collection or exchange, and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of the Loan”
means the total amount to which Lender is entitled to demand payment under the
terms of the Loan at the time Lender set-off. Subject to any other written
contract, if Borrower’s right to receive money from Lender is also owned by
someone who has not agreed to pay the Loan, Lender’s right of set-off

 

Page 10



--------------------------------------------------------------------------------

will apply to Borrower’s interest in the obligation and to any other amounts
Borrower could withdraw on Borrower’s sole request or endorsement. Lender’s
right of set-off does not apply to an account or other obligation where
Borrower’s rights arise only in a representative capacity. It also does not
apply to any Individual Retirement Account or other tax-deferred retirement
account. Lender will not be liable for the dishonor of any check when the
dishonor occurs because Lender set-off against any of Borrower’s accounts.
Borrower agrees to hold Lender harmless from any such claims arising as a result
of Lender’s exercise of Lender’s right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies Lender does not give up Lender’s right to use any other remedy.
Lender does not waive a default if Lender chooses not to use a remedy. By
electing not to use any remedy, Lender does not waive Lender’s right to later
consider the event a default and to use any remedies if the default continues or
occurs again.

10. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after any default, to the
extent permitted by law, Borrower agrees to pay all expenses of collection,
enforcement or protection of Lender’s rights and remedies under this Agreement
or any other Loan Document. Expenses include, but are not limited to, reasonable
attorneys’ fees, court costs and other legal expenses. These expenses are due
and payable immediately. If not paid immediately, these expenses will bear
interest from the date of payment by Lender until repayment by Borrower to
Lender in full at the highest interest rate in effect as provided for in the
terms of the Loan. All fees and expenses will be secured by the Property
Borrower has granted to Lender, if any. In addition to the extent permitted by
the United States Bankruptcy Code, Borrower agrees to pay the reasonable
attorneys’ fees incurred by Lender to protect Lender’s rights and interests in
connection with any bankruptcy proceedings initiated by or against Borrower.

11. APPLICABLE LAW. This Agreement is governed by the laws of Texas, the United
States of America and, to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law.

12. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Borrower’s obligation to pay
the Loan is independent of the obligation of any other party who has also agreed
to pay the Loan. Lender may sue Borrower alone, or anyone else who is obligated
on the Loan, or Borrower and any other such parties together, to collect the
Loan. Extending the Loan or new obligations under the Loan will not affect
Borrower’s duty under the Loan, and Borrower still will be obligated to pay the
Loan. Lender may assign all or part of Lender’s rights or duties under this
Agreement or the other Loan Documents without Borrower’s consent. If Lender
assigns this Agreement, all of Borrower’s covenants, agreements, representations
and warranties contained in this Agreement and the other Loan Documents will
benefit Lender’s successors and assigns. Borrower may not assign this Agreement
or any of Borrower’s rights under this Agreement without Lender’s prior written
consent. The duties and obligations of Borrower under the Loan Documents will
bind Borrower’s successors and assigns.

 

Page 11



--------------------------------------------------------------------------------

13. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by Lender and Borrower. This
Agreement and the other Loan Documents are the complete and final expression of
the understanding between Lender and Borrower. If any provision of this
Agreement is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

14. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.

15. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering such notice or mailing
such notice by first class mail to the appropriate party’s address listed in the
DATE AND PARTIES section hereinabove, or to any other address designated in
writing by one party to the other. Borrower will inform Lender in writing of any
change in Borrower’s name, address or other application information. Borrower
will provide to Lender any financial statement or information Lender reasonably
requests. All financial statements and information Borrower gives Lender will be
correct and complete in all material respects. Borrower agrees to sign, deliver
and file any additional documents or certifications that Lender may consider
necessary to perfect, continue, preserve and confirm the status of Lender’s
liens and security interests covering the Property. Lender and Borrower
expressly agree that time is of the essence in the payment and performance of
all duties and obligations contained in this Agreement and the other Loan
Documents.

16. AGREEMENT TO ARBITRATE.

A. Submission. Lender or Borrower may submit to binding arbitration any dispute,
claim or other matter in question between Lender and Borrower that arises out of
or relates to the Loan (a “Dispute”), except as otherwise indicated in this
section or as Lender and Borrower otherwise agree in writing. For purposes of
this section, the Loan includes this Agreement and all of the other Loan
Documents, and any proposed loans or extensions of credit that relate to this
Agreement. Lender and Borrower will not arbitrate any Dispute within any “core
proceedings” under the United States bankruptcy laws.

B. Foreclosure. Lender and Borrower must consent to arbitrate any Dispute
concerning a debt secured by real estate at the time of the proposed
arbitration. Lender may foreclose or exercise any powers of sale against real
property securing a debt underlying any Dispute before, during or after any
arbitration. Lender also may enforce a debt secured by real estate and
underlying the Dispute before, during or after any arbitration.

C. Self-Help. Lender and Borrower may, whether or not any arbitration has begun:
pursue any self-help or similar remedies, including taking property or
exercising other rights under applicable laws; seek attachment, garnishment,
receivership or other

 

Page 12



--------------------------------------------------------------------------------

provisional remedies from a court having jurisdiction to preserve the rights of
or to prevent irreparable injury to Lender or Borrower; or foreclose against any
property by any method or take legal action to recover any property. Foreclosing
or exercising a power of sale, beginning and continuing a judicial action or
pursuing self-help remedies will not constitute a wavier of the right to
complete arbitration.

D. Arbitrator’s Authority. The arbitrator will determine whether a Dispute is
arbitrable. A single arbitrator will resolve any Dispute, whether individual or
joint in nature, or whether based on contract, tort or any other matter at law
or in equity. The arbitrator may consolidate any Dispute with any related
disputes, claims or other matters in question not arising out of the Loan. Any
court having jurisdiction may enter a judgment or decree on the arbitrator’s
award. The judgment or decree will be enforced as any other judgment or decree.

E. Interstate Commerce. Lender and Borrower acknowledge that the agreements,
transactions or the relationships which result from the agreements or
transactions between Lender and Borrower involve interstate commerce. The United
States Arbitration Act will govern the interpretation and enforcement of this
section.

F. AAA Rules. The American Arbitration Association’s Commercial Arbitration
Rules in effect on the date of this Agreement will govern the selection of the
arbitrator and the arbitration process, unless otherwise agreed to in this
Agreement or in another written agreement.

G. Waiver Of Trial For Arbitration. Lender and Borrower understand that the
Lender and Borrower have the right or opportunity to litigate any Dispute
through a trial by judge or jury but that Lender and Borrower parties prefer to
resolve any Dispute through arbitration instead of litigation. If any Dispute is
arbitrated, Lender and Borrower voluntarily and knowingly waive the right to
have a trial by jury or judge during the arbitration.

17. CONTEST OF CERTAIN CLAIMS. Notwithstanding any provisions contained in this
Agreement or in any of the other Loan Documents, Borrower shall not be in
default for failure to pay or discharge any mechanic’s or materialman’s lien
asserted against the Property if, and so long as: (i) Borrower shall have
notified Lender of same within five (5) days of obtaining knowledge thereof;
(ii) Borrower shall diligently and in good faith contest the same by appropriate
legal proceedings which shall operate to prevent the enforcement or collection
of the same and the sale of the Property, or any part thereof, to satisfy the
same; (iii) Borrower shall have furnished to Lender a cash deposit, or an
indemnity bond satisfactory to Lender with a surety satisfactory to Lender, in
the amount of the mechanic’s or materialman’s lien claim, plus a reasonable
additional sum to pay all costs, interest and penalties that may be imposed or
incurred in connection therewith, to assure payment of the matters under contest
and to prevent any sale or forfeiture of the Property, or any part thereof;
(iv) Borrower shall promptly upon final determination thereof pay the amount of
any such claim so determined, together with all costs, interest and penalties
which may be payable in connection therewith; (v) the failure to pay the

 

Page 13



--------------------------------------------------------------------------------

mechanic’s or materialman’s lien claim does not constitute a default under any
other deed of trust, mortgage or security interest covering or affecting any
part of the Property; and (vi) notwithstanding the foregoing, Borrower
immediately shall, upon request of Lender, pay (and if Borrower shall fail so to
do, Lender may, but shall not be required to, pay or cause to be discharged or
bonded against) any such claim notwithstanding such contest, if in the
reasonable opinion of Lender the Property shall be in jeopardy or in danger of
being forfeited or foreclosed. Lender may pay over any such cash deposit or part
thereof to the claimant entitled thereto at any time when, in the sole judgment
of Lender, the entitlement of such claimant is established.

18. SIGNATURES. By signing, Borrower agrees to the terms contained in this
Agreement. Borrower also acknowledge receipt of a copy of this Agreement.

 

BORROWER: RF MONOLITHICS, INC., a Delaware corporation By  

/s/ Harley E Barnes III

  Harley E Barnes, III   Chief Financial Officer

 

Page 14



--------------------------------------------------------------------------------

SCHEDULE 1

Disclosures

Borrower makes the following disclosures to Lender:

1. Borrower is not in compliance with certain financial covenants contained in
the Amended and Restated Credit Agreement by and between Borrower and Wells
Fargo Bank, National Association (“Wells Fargo”), dated as of August 29, 2007,
as amended (the “Credit Agreement”). Borrower and Wells Fargo are working in
good faith toward a waiver of the noncompliance by Borrower and/or an amendment
of the Credit Agreement. As a result of the noncompliance, Wells Fargo has the
right to accelerate the unpaid balance due under the Credit Agreement, and if
Wells Fargo did so, Borrower would be unable to pay such balance and Borrower’s
debts generally and, in that case, the Credit Agreement would be materially
adverse to Borrower within the meaning of Section 4K of the Agreement. Borrower
granted a security interest in its assets to Wells Fargo to secure performance
of the Credit Agreement. As a result of the foregoing noncompliance, Borrower
has been required to reclassify all amounts due to Wells Fargo as current
liabilities.

2. Under the Credit Agreement, Borrower’s wholly-owned subsidiaries, Cirronet,
Inc. and Aleier, Inc. (“Aleier”) also are obligors. Thus, for purposes of
Section 6N of the Agreement, Borrower technically is a co-obligor for the debt
of the subsidiaries. However, the Credit Agreement liability previously has been
disclosed and is being refinanced in part by the Loan.

3. Borrower is a party to a declaratory judgment action arising from the
acquisition of the assets of Caver-Morehead. The issue raised by the petitioner
is the interpretation of language in an earn-out agreement relevant to
determination of whether the party who sold the business operated by Aleier is
entitled to an additional purchase price payment. Petitioner is taking the
position that petitioner is entitled to up to $1.3 million in additional
payments. Borrower believes that petitioner’s arguments are wholly without
merit, and Borrower is vigorously defending the action. This matter is expected
to be tried in the second half of 2009.

 

Schedule 1, Page 1